   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 1 of 20 PageID #:718




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MAUREEN G.,                               )
                                          )
              Plaintiff,                  )
                                          )
             v.                           )   No. 18 C 7423
                                          )
ANDREW M. SAUL,                           )   Magistrate Judge Finnegan
Commissioner of Social Security,          )
                                          )
              Defendant.                  )

                                         ORDER

       Plaintiff Maureen G. seeks to overturn the final decision of the Commissioner of

Social Security (“Commissioner”) denying her application for Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act. The parties consented to the jurisdiction

of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c), and Plaintiff filed

a brief explaining why the Commissioner’s decision should be reversed or the case

remanded.     The Commissioner responded with a competing motion for summary

judgment in support of affirming the decision. After careful review of the record, the Court

now grants the Commissioner’s motion.

                                     BACKGROUND

       Plaintiff applied for DIB on October 6, 2015, alleging disability since June 26, 2008

due to Crohn’s disease, liver disease, and bipolar disorder.         (R. 171, 196).    She

subsequently amended the alleged onset date to January 12, 2010. (R. 192). Born in

July 1964, Plaintiff was 45 years old as of the amended alleged disability onset date, and

49 years old as of her December 31, 2013 date last insured (“DLI”), making her at all

relevant times a younger individual. (R. 153, 182). She has a high school diploma and
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 2 of 20 PageID #:719




worked for nearly 25 years as a dental assistant. (R. 31, 197). Plaintiff quit her job on

June 26, 2008 because she was too sick from Crohn’s disease. (R. 32, 196).

       The Social Security Administration denied Plaintiff’s applications initially on

November 19, 2015, and again upon reconsideration on March 16, 2016. (R. 59-77).

Plaintiff filed a timely request for a hearing and appeared before administrative law judge

Gregory Smith (the “ALJ”) on September 7, 2017. (R. 24). The ALJ heard testimony from

Plaintiff, who was represented by counsel, and from vocational expert Cheryl R. Hoiseth.

(R. 26-58). On December 11, 2017, the ALJ found that Plaintiff’s Crohn’s disease and

bipolar disorder did not alone or in combination significantly limit her ability to perform

basic work-related activities for 12 consecutive months at any time prior to her December

31, 2013 DLI. (R. 83). Since Plaintiff could not establish that she had any severe

impairments during the relevant period, the ALJ concluded she was not disabled. (Id.).

See 20 C.F.R. §§ 404.1509, 404.1520(c). The Appeals Council denied Plaintiff’s request

for review (R. 1-6), leaving the ALJ’s decision as the final decision of the Commissioner

and, therefore, reviewable by this Court under 42 U.S.C. § 405(g). See Haynes v.

Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).

       In support of her request for reversal or remand, Plaintiff argues that the ALJ erred

in finding that she had no severe impairments at step two of the sequential analysis. For

reasons discussed in this opinion, the Court finds that the ALJ’s decision is supported by

substantial evidence.




                                             2
     Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 3 of 20 PageID #:720




                                      DISCUSSION

A.      Standard of Review

        Judicial review of the Commissioner’s final decision is authorized by 42 U.S.C. §

405(g) of the Social Security Act (the “SSA”). In reviewing this decision, the court may

not engage in its own analysis of whether Plaintiff is severely impaired as defined by the

Social Security regulations. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Nor

may it “‘displace the ALJ’s judgment by reconsidering facts or evidence or making

credibility determinations.’” Castile v. Astrue, 617 F.3d 923, 926 (7th Cir. 2010) (quoting

Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). The court “will reverse an ALJ’s

determination only when it is not supported by substantial evidence, meaning ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Pepper v. Colvin, 712 F.3d 351, 361-62 (7th Cir. 2013) (quoting McKinzey

v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011)).

        In making its determination, the court must “look to whether the ALJ built an

‘accurate and logical bridge’ from the evidence to [his] conclusion that the claimant is not

disabled.” Simila v. Astrue, 573 F.3d 503, 513 (7th Cir. 2009) (quoting Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008)). The ALJ need not, however, “‘provide a complete

written evaluation of every piece of testimony and evidence.’” Pepper, 712 F.3d at 362

(quoting Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (internal citations and

quotation marks omitted)).     Where the Commissioner’s decision “‘lacks evidentiary

support or is so poorly articulated as to prevent meaningful review,’ a remand is required.”

Hopgood ex rel. L.G. v. Astrue, 578 F.3d 696, 698 (7th Cir. 2009) (quoting Steele v.

Barnhart, 290 F.3d 936, 940 (7th Cir. 2002)).




                                             3
     Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 4 of 20 PageID #:721




B.      Five-Step Inquiry

        To recover disability benefits under the SSA, a claimant must establish that she is

disabled within the meaning of the SSA. Snedden v. Colvin, No. 14 C 9038, 2016 WL

792301, at *6 (N.D. Ill. Feb. 29, 2016). A claimant is disabled if she is unable to perform

“any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can

be expected to law for a continuous period of not less than 12 months.” 20 C.F.R. §

404.1505(a). In determining whether a claimant suffers from a disability, an ALJ must

conduct a standard five-step inquiry, which involves analyzing: “(1) whether the claimant

is currently employed; (2) whether the claimant has a severe impairment; (3) whether the

claimant’s impairment is one that the Commissioner considers conclusively disabling; (4)

if the claimant does not have a conclusively disabling impairment, whether [s]he can

perform her past relevant work; and (5) whether the claimant is capable of performing any

work in the national economy.” Kastner v. Astrue, 697 F.3d 642, 646 (7th Cir. 2012)

(citing 20 C.F.R. § 404.1520). If the claimant meets her burden of proof at steps one

through four, the burden shifts to the Commissioner at step five. Moore v. Astrue, 851 F.

Supp. 2d 1131, 1139-40 (N.D. Ill. 2012).

C.      Analysis

        Plaintiff argues that the case must be reversed or remanded because the ALJ

erred in finding that her Crohn’s disease and bipolar disorder are not severe impairments.

“A severe impairment is an impairment or combination of impairments that ‘significantly

limits [one’s] physical or mental ability to do basic work activities.’” Castile, 617 F.3d at

926. “The Step 2 determination is ‘a de minimis screening for groundless claims’ intended




                                             4
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 5 of 20 PageID #:722




to exclude slight abnormalities that only minimally impact a claimant’s basic activities.”

O’Connor-Spinner v. Colvin, 832 F.3d 690, 697 (7th Cir. 2016) (quoting Thomas v. Colvin,

826 F.3d 953, (7th Cir. 2016)). “When evaluating the severity of an impairment, the ALJ

assesses its functionally limiting effects by evaluating the objective medical evidence and

the claimant’s statements and other evidence regarding the intensity, persistence, and

limiting effects of the symptoms.” Thomas, 826 F.3d at 960 (citing SSR 96-3p, 1996 WL

374181, at *2 (July 2, 1996)).

       1.     Crohn’s Disease

       The ALJ determined that Plaintiff’s Crohn’s disease was not a severe impairment

at any time from the January 12, 2010 alleged disability onset date through the December

31, 2013 DLI because the condition was “in remission and only flared when [Plaintiff] was

noncompliant” with medication. (R. 85). The objective medical evidence supports this

conclusion. Plaintiff was diagnosed with Crohn’s disease in approximately 1995 and was

able to work despite the condition for many years. (R. 287). She started treating with

gastroenterologist Vincent Muscarello, M.D., on April 7, 2004 due to a bout of loose stools.

(Id.). Plaintiff’s bowel was “under relatively good control, with no abdominal pain, cramps,

diarrhea or bleeding” at that time, and Dr. Muscarello suspected an issue with Plaintiff’s

medications, either her use of lithium for bipolar disorder or intermittent use of

nonsteroidal anti-inflammatory drugs (“NSAID”s). (R. 287-88). Following a medication

adjustment, Plaintiff was “doing very well,” “doing fine,” and “doing fantastic” from June

through December 2004. (R. 297-99). By August 3, 2005, Plaintiff’s Crohn’s was “in

reasonable remission.” (R. 285). Plaintiff had additional flares in November 2006 and

October 2008, but both times she improved within a month or two. (R. 290, 292, 293).




                                             5
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 6 of 20 PageID #:723




Notably, though the October 2008 flare did not begin until October 3, Plaintiff quit working

three months earlier in June 2008, claiming she was too sick to continue. (R. 32, 196).

       After Plaintiff’s October 2008 flare, more than a year passed before she sought

further treatment for her Crohn’s disease. On January 12, 2010, the alleged disability

onset date, Plaintiff returned to Dr. Muscarello due to a Crohn’s flare in December 2009.

(R. 301). Plaintiff reported that the flare started soon after she began using Naprosyn (an

NSAID) for low back pain. By the time of the January 2010 visit, however, Plaintiff had

stopped that medication and started using Rowasa enemas, and had “improved

markedly, up to 75%.” (Id.). In fact, Plaintiff’s exam on January 12 was normal. (Id.).

Dr. Muscarello counseled Plaintiff against further NSAID use as it can cause Crohn’s

patients to come out of remission, and scheduled her for a colonoscopy on January 25,

2010. (R. 301, 303). The test showed hemorrhoids and diffuse Crohn’s colitis worse

distally than proximally in the colon. (R. 304). Though a corresponding pathology report

diagnosed moderately active inflammatory bowel disease (R. 404), Plaintiff did not require

additional Crohn’s-related treatment for another 3 years.

       On January 29, 2013, Plaintiff saw Dr. Muscarello following a Crohn’s flare in

December 2012. She reported having “a bad last half of 2012” because she required

extensive and expensive dental repair work and her husband lost his job. Plaintiff got

depressed, stopped taking her Crohn’s medication (Pentasa), and started drinking again.

(R. 342). This led to a flare and a call to Dr. Muscarello’s office. After Plaintiff restarted

the Pentasa, she was feeling better with no further abdominal pain, cramps, bleeding, or

urgency as of the January 29, 2013 appointment.            (R. 342, 345).    Dr. Muscarello

suspected Plaintiff had early alcohol-induced hepatitis and recommended an ultrasound




                                              6
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 7 of 20 PageID #:724




(R. 342), but another year and a half passed before Plaintiff sought treatment again in

August 2014.

       Plaintiff bears the burden of demonstrating that her Crohn’s disease was severe

during the relevant period. Eichstadt v. Astrue, 534 F.3d 663, 668 (7th Cir. 2008) (“The

claimant bears the burden of producing medical evidence that supports her claims of

disability.”). The records show, however, that she experienced only two Crohn’s flares

between December 2009 and December 31, 2013. Both of those flares lasted less than

two months and resolved once Plaintiff was medication compliant. Afterwards, Plaintiff

was able to go years without further treatment. Plaintiff fails to explain how this evidence

shows that her Crohn’s was severe or disabling prior to her December 31, 2013 DLI.

Notably, Plaintiff experienced similar short-lasting flares in April 2004, March 2005,

November 2006 and October 2008, and she does not allege that she was disabled at

those times. (R. 289, 290, 292, 293, 297).

       Even after the DLI, Dr. Muscarello routinely found that Plaintiff’s Crohn’s disease

was stable and in remission: no bleeding, abdominal pain, or other GI symptoms, and

Crohn’s “in remission colonoscopically” on September 16, 2014 (R. 383, 486); normal GI

exam and Crohn’s “in remission clinically” on October 21, 2014 (R. 379, 482-83); Crohn’s

“stable and in remission” with no bleeding, abdominal pain, or vomiting on December 16,

2014 (R. 377, 479); no abdominal pain or extraintestinal manifestation of Crohn’s, which

was   “stable   on    Pentasa    therapy”    on   March    18,   2015    (R.   375,   474);

esophagogastroduodenoscopy showed erosive gastritis on May 1, 2015, but no bleeding,

abdominal pain, or other GI symptoms such that Crohn’s was deemed stable on June 17,

2015 (R. 373, 437, 439, 619-20); no bleeding, pain or any symptoms “referable to Crohn’s




                                             7
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 8 of 20 PageID #:725




at this time,” disease stable and in clinical remission on November 10, 2015 (R. 371, 614-

15); Crohn’s “stable and in remission” with no bleeding or extraintestinal irritable bowel

disease manifestations on July 26, 2016 (R. 608-11); and Crohn’s in remission with

normal GI exam on March 29, 2017. (R. 604-06). Compare Grisanzio v. Berryhill, No.

16 C 50197, 2017 WL 6988660 (N.D. Ill. Dec. 18, 2017) (ALJ prematurely decided the

case at step two of the analysis where the plaintiff’s Chiari malformation caused severe

monthly headaches requiring her to stay in bed for days to recover prior to the DLI, and

records dated after the DLI showed the headaches increased to once per week and

required surgical intervention).

       Rather than address any of these records, Plaintiff focuses on her August 25, 2014

hospitalization for cirrhosis. (R. 443, 444). Brian J. Blumenstein, M.D., a partner of Dr.

Muscarello, examined Plaintiff and indicated that she had “lost all medical followup for

about a year-and-a-half” and had “really kind of deteriorated since that time.” (R. 449).

He diagnosed anemia, which appeared to be a chronic process, and cirrhosis, likely

alcohol related and complicated by ascites (fluid in the abdomen caused by cirrhosis) and

GI bleeding. (Id.). At the time of Plaintiff’s discharge on August 28, 2014, doctors had

added portal hypertension (an increase in blood pressure within a system of veins leading

to the liver), history of depression, and hypokalemia (low blood potassium) to her list of

impairments. (R. 386). The ALJ discussed these records but correctly noted that Plaintiff

did not receive any diagnosis or treatment related to a liver impairment during the relevant

period. (R. 85). Plaintiff does not challenge this aspect of the ALJ’s ruling or identify any

disabling symptoms attributable to her liver conditions arising prior to the DLI on




                                             8
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 9 of 20 PageID #:726




December 31, 2013.        See Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016)

(“[P]erfunctory and undeveloped arguments . . . are waived.”).

       Plaintiff does try to tie her anemia to her 2012 dental work, noting that on May 1,

2015, Dr. Blumenstein remarked that dental problems and bleeding in the gums may have

contributed to Plaintiff’s progressive anemia. (Doc. 19, at 7; R. 439). There is no

evidence, however, that the anemia was severe or caused disabling symptoms prior to

December 31, 2013.       And as noted, all of Plaintiff’s exams after the August 2014

hospitalization were normal aside from some low level jaundice and mild anemia. (R.

377, “mildly anemic” on December 16, 2014; R. 383, “low level jaundice” on September

16, 2014).

       Plaintiff argues the ALJ still erred by giving little weight to Dr. Muscarello’s May 1,

2017 opinion that she has significant limitations as a result of her Crohn’s disease,

cirrhosis and depression. (R. 598-602). A treating source opinion is entitled to controlling

weight if it is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence” in the record. 20

C.F.R. §§ 404.1527(c)(2); see Minnick v. Colvin, 775 F.3d 929, 938 (7th Cir. 2015); Scott

v. Astrue, 647 F.3d 734, 739 (7th Cir. 2011). If the opinion is contradicted by other

evidence or is internally inconsistent, the ALJ may discount it so long as he provides an

adequate explanation for doing so. Punzio v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011);

Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010); Schmidt v. Astrue, 496 F.3d 833,

842 (7th Cir. 2007). That is to say, the ALJ must offer “good reasons” for discounting a

treating physician’s opinion, Scott, 647 F.3d at 739, and then determine what weight to

give it considering (1) the length of the treatment relationship and frequency of




                                              9
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 10 of 20 PageID #:727




examination, (2) the nature and extent of the treatment relationship, (3) the degree to

which the opinion is supported by medical signs and laboratory findings, (4) the

consistency of the opinion with the record as a whole, (5) whether the opinion was from

a specialist, and (6) other factors brought to the attention of the ALJ. 20 C.F.R. §

404.1527(c)(2)-(6); see Simila, 573 F.3d at 515.

       Dr. Muscarello completed a Crohn’s & Colitis Residual Functional Capacity

Questionnaire on May 1, 2017 opining that Plaintiff can walk 1/2 block before needing to

rest, sit for 2 hours before needing to stand or walk, and stand for 1 hour before needing

to sit. All told, Plaintiff can sit for a total of 4 hours and stand for about 2 hours in an 8-

hour workday, and she needs to shift positions at will. (R. 600). Dr. Muscarello indicated

that Plaintiff needs ready access to a restroom and will take unscheduled bathroom

breaks 1-3 times per day, lasting 15-20 minutes, maybe with little warning. She can

occasionally carry less than 10 pounds; rarely carry 10 pounds; occasionally twist, stoop,

crouch, and climb stairs; and never climb ladders. (R. 601). Plaintiff is likely to have good

days and bad days, and to be absent from work about 3 days per month. (R. 602).

       In assigning this opinion little weight, the ALJ explained that it conflicts with the

record evidence showing Plaintiff’s Crohn’s disease was controlled as long as she

complied with medication.      (R. 87).    Plaintiff disputes this assessment but fails to

acknowledge that her two brief flares in four years (between December 2009 and

December 31, 2013), came on the heels of NSAID use and failure to take Pentasa. Both

flares resolved quickly once Plaintiff was medication compliant, and required only 3 visits

to Dr. Muscarello in 4 years. Plaintiff also ignores the numerous records from 2014

forward documenting normal exams and stating that her Crohn’s was in remission, which




                                              10
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 11 of 20 PageID #:728




directly contradicts Dr. Muscarello’s findings of severe limitations. To the extent Dr.

Muscarello believed Plaintiff’s functional restrictions stemmed from cirrhosis, the ALJ

correctly observed that this condition was first diagnosed in August 2014, well after the

December 31, 2013 DLI. (R. 87). And as noted, Plaintiff does not claim to have suffered

any specific cirrhosis-related limitations prior to the DLI.

        Plaintiff finds it significant that Dr. Muscarello endorsed an emotional component

to her illness, namely, that depression “led to prior alcoholism.” (R. 599). As discussed

in greater detail below, Plaintiff’s psychiatrist routinely described her as “well” and “stable”

from at least September 2008 through April 2017, with no mention of depression,

alcoholism or any other mental concerns. (R. 534-37, 538-40, 541, 544, 545, 550-51,

563, 564, 565, 584-88). Moreover, Plaintiff’s self-report of depression to Dr. Muscarello

in January 2013 does not alter the medical records showing she recovered quickly from

her December 2012 flare and did not seek further treatment for a year and a half. (R.

342).

        Contrary to Plaintiff’s assertion, the ALJ was not required to recontact Dr.

Muscarello for additional evidence regarding his opinion. “An ALJ need recontact medical

sources only when the evidence received is inadequate to determine whether the

claimant is disabled.” Skarbek v. Barnhart, 390 F.3d 500, 504 (7th Cir. 2004). Here, Dr.

Muscarello’s own treatment notes show Plaintiff’s Crohn’s was under control with

medication through early 2013 despite a few brief flares, and has been in remission since

September 2014 with normal GI exams. Britt v. Berryhill, 889 F.3d 422, 427 (7th Cir.

2018) (ALJ was not required to recontact a physician where “the record contained

adequate information for the ALJ to render a decision.”).           Given the inconsistency




                                              11
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 12 of 20 PageID #:729




between the evidence and Dr. Muscarello’s opinion, the ALJ reasonably discounted his

findings and instead afforded great weight to the opinions from State agency reviewers

that Plaintiff’s Crohn’s was not severe or disabling prior to her DLI. (R. 62, 72, 87).

Plaintiff does not address the weight given to the State agency opinions or argue that the

ALJ committed any specific error related to that determination.

       All that remains are Plaintiff’s subjective statements regarding the limiting effects

of her Crohn’s symptoms, and the statements from her husband.                The regulations

describe a two-step process for evaluating a claimant’s own description of her

impairments. First, the ALJ “must consider whether there is an underlying medically

determinable physical or mental impairment(s) that could reasonably be expected to

produce the individual’s symptoms, such as pain.” SSR 16-3p, at *2. If there is such an

impairment, the ALJ must “evaluate the intensity and persistence of those symptoms to

determine the extent to which the symptoms limit an individual’s ability to perform work-

related activities.” Id. In evaluating a claimant’s symptoms, “an ALJ must consider

several factors, including the claimant’s daily activities, h[is] level of pain or symptoms,

aggravating factors, medication, treatment, and limitations, . . . and justify the finding with

specific reasons.”   Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009). An ALJ’s

assessment of a claimant’s subjective complaints will be reversed only if “patently wrong.”

Jones v. Astrue, 623 F.3d 1155, 1162 (7th Cir. 2010). In evaluating statements from

“other sources” such as a spouse, the ALJ should consider “such factors as the nature

and extent of the relationship, whether the evidence is consistent with other evidence,

and any other facts that tend to support or refute the evidence.” Pogatetz v. Colvin, No.




                                              12
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 13 of 20 PageID #:730




12 C 4060, 2013 WL 6687940, at *14 (N.D. Ill. Dec. 17, 2013) (quoting SSR 06-03p, 2006

WL 2263437).

      Plaintiff testified that she stopped working as a dental assistant in October 2008

because she was too sick from Crohn’s disease and irritable bowel syndrome. (R. 32).

Before she quit, she used Imodium, kept changes of clothes with her, and went home

“plenty of times” – probably once per week. (R. 32-33). She also wore adult diapers and

was having 20 accidents per month. (R. 33). Plaintiff estimated that she has a flare-up

every other month lasting five or six days. (R. 34). She experiences a lot of pain and

cramping and takes Pentasa and Rowasa enemas. (R. 35). In an October 22, 2015

Function Report, Plaintiff stated she suffers from severe stomach cramps on a daily basis,

has diarrhea with blood, is nauseous from her iron pills, and is always tired. (R. 217).

Plaintiff is able to do laundry and light housekeeping with help from her husband, and she

grocery shops a few times a week for about half an hour. (R. 219-20). Many days,

however, she just stays in bed. (R. 218).

      The ALJ determined that Plaintiff’s complaints were not consistent with the medical

records showing only two brief Crohn’s flares from December 2009 to August 2014,

followed by years without the need for further treatment. (R. 84-85). There is no evidence

that Plaintiff ever complained to Dr. Muscarello about accidents or use of adult diapers.

Nor did she mention having flares aside from the ones prompting her to seek treatment

in April 2004, March 2005, November 2006, October 2008, December 2009, and

December 2013, far less frequently than every other month.         Once Plaintiff’s flares

subsided, moreover, she routinely told Dr. Muscarello that she was “doing fine,” “doing

well,” and no longer had abdominal cramps, pain, bleeding, or urgency. Consistent with




                                            13
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 14 of 20 PageID #:731




that report, Plaintiff’s exams were normal and unremarkable, and she never complained

of difficulties performing daily activities. (R. 291, 292, 301, 343). Plaintiff does not

address any of this evidence or explain how it supports her statements regarding

disabling Crohn’s symptoms prior to the December 31, 2013 DLI. Nor does she explain

how she was able to go years without treatment if she really had accidents 20 times a

month and severe stomach cramps on a daily basis as she claims. See Jones, 623 F.3d

at 1161 (“[Discrepancies between the objective evidence and self-reports may suggest

symptom exaggeration.”).

      In her reply brief, Plaintiff notes that her husband lost his insurance in 2012, which

led her to stop taking Pentasa and have the flare in December 2012. (R. 342; Doc. 28,

at 3). The ALJ acknowledged this event (R. 85), but also observed that Plaintiff restarted

Pentasa at least by January 2013 and raised no other concerns about cost. In addition,

Plaintiff does not claim she lacked insurance to see a physician during the two and a half

year period between January 2010 and mid-2012, yet there are no records of any

Crohn’s-related treatment. On the record presented, the ALJ’s decision to discount

Plaintiff’s testimony regarding the severity of her Crohn’s disease was not patently wrong.

      For similar reasons, the ALJ reasonably gave little weight to statements from

Plaintiff’s husband. He completed a Third-Party Function Report on October 20, 2015

stating that Plaintiff suffers from diarrhea, severe abdominal pain, cramping, fatigue,

weakness, loss of appetite, and dehydration as a result of her Crohn’s disease and liver

failure. (R. 206). There are times when she does not get out of bed for days. (R. 207).

Plaintiff is able to do some light cleaning and laundry with help from her husband. (R.

208). She goes shopping for groceries a few times a month but can only walk a block or




                                            14
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 15 of 20 PageID #:732




so before needing to rest for a few minutes. (R. 209, 211). As with Plaintiff’s testimony,

the ALJ concluded that the husband’s statements find no support in the record and are

contradicted by evidence showing Plaintiff’s Crohn’s was controlled with medication

and/or in remission. (R. 87). The Court finds no error in this assessment.

       Viewing the record as a whole, the ALJ reasonably concluded that Plaintiff’s

Crohn’s disease was not a severe impairment at any time prior to the December 31, 2013

DLI because it did not significantly limit her ability to work. (R. 85). Plaintiff’s request to

remand the case for further consideration of this issue is denied.

       2.     Bipolar Disorder

       Plaintiff argues that the case must still be remanded because the ALJ should have

found her bipolar disorder to be a severe impairment. As with Plaintiff’s Crohn’s disease,

her medical records do not support this claim.           Plaintiff first started treating with

psychiatrist Sudhir M. Gokhale, M.D., on June 12, 2008, a year and a half before the

January 12, 2010 alleged disability onset date. The handwritten notes are difficult to read,

but Plaintiff mentioned joining AA and having Crohn’s disease. (R. 571-73). Plaintiff was

doing well on September 9, 2008, November 21, 2008, and April 3, 2009. (R. 573-74,

588). In June 2009, Plaintiff reported no new problems and no medication side effects.

Her home situation, sleep, and appetite were all good, and Dr. Gokhale deemed her

stable. (R. 568). Plaintiff complained of some anxiety on March 5, 2010 (shortly after the

January 12, 2010 alleged disability onset date), but all subsequent treatment notes reflect

that Plaintiff was doing well on her medications with no complaints. (R. 541, 544-45, 563-

66). In fact, Dr. Gokhale stated that Plaintiff’s bipolar disorder was in full remission as of




                                              15
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 16 of 20 PageID #:733




October 26, 2013 (R. 541), and he repeated that assessment 14 times through April 2017.

(R. 534-40, 550-51, 584-88).

       Based in part on these records, the ALJ gave great weight to the opinions from the

State agency reviewers who determined that Plaintiff’s bipolar disorder was not a severe

impairment prior to her DLI. (R. 63-64, 73-74, 87). Specifically, the ALJ adopted the

reviewers’ findings that Plaintiff had no limitation in understanding, remembering, or

applying information; mild limitation in interacting with others; mild limitation in

concentrating, persisting, or maintaining pace; and no limitation in adapting or managing

oneself. (R. 63, 73, 86). See 20 C.F.R. § 404.1520a(d)(1) (“If we rate the degrees of

your limitation as ‘none’ or ‘mild,’ we will generally conclude that your impairment(s) is not

severe.”). The ALJ also cited to Plaintiff’s October 22, 2015 Function Report indicating

that she can pay bills, follow written and spoken instructions, remember to go places and

take her medication without reminders, talk on the phone and visit with family and friends,

get along well with authority figures, watch television, handle her personal care (except

for difficulty dressing due to join pain), drive and shop without reminders, and do laundry

and light cleaning. (R. 86, 218-22).

       Plaintiff argues that the ALJ should have given great weight to an April 26, 2017

opinion from Dr. Gokhale. In a Depressive, Bipolar and Related Disorders Professional

Source Data Sheet completed at the request of Plaintiff’s counsel, Dr. Gokhale opined

that Plaintiff is markedly limited in the ability to complete a normal workday and workweek

without interruptions from psychologically based symptoms and to perform at a consistent

pace without an unreasonable number and length of rest periods. (R. 597). In all other




                                             16
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 17 of 20 PageID #:734




areas of functioning, including understanding and memory, sustained concentration and

persistence, social interaction, and adaptation, Plaintiff is moderately limited. (Id.).

       The ALJ gave Dr. Gokhale’s opinion little weight because it is not supported by his

own treatment notes consistently showing that Plaintiff was doing well and that her

symptoms were controlled with medication. (R. 87). Though Dr. Gokhale stated that

Plaintiff suffers from a depressed mood, diminished interest, appetite disturbance, sleep

disturbance, decreased energy, psychomotor agitation or retardation, feelings of guilt or

worthlessness, pressured speech, flight of ideas, inflated self-esteem, decreased need

for sleep, and distractibility (R. 592-93), he did not document any of those symptoms in

his records during the more than 8 years that he treated her. (See R. 567, Plaintiff doing

well on September 11, 2009; R. 566, no problems noted on June 11, 2010, and Plaintiff

doing well overall following a good summer on September 11, 2010; R. 565, Plaintiff loved

Thanksgiving in November 2010; R. 564, Plaintiff doing well and stable on her

medications in January 2011; R. 565, Plaintiff doing well on her medications on March

14, 2011; R. 564, Plaintiff doing well on September 15, 2011; R. 563, Plaintiff doing great

on medications and stable with no complaints on March 6, 2012; R. 545, Plaintiff

appropriate and stable, everything going well on August 14, 2012; R. 545, no problems

indicated on February 12, 2013; R. 544, Plaintiff doing well on May 9 and August 6, 2013;

R. 541, Plaintiff doing well, medications are working, family is good, and bipolar in full

remission on October 26, 2013; R. 540, Plaintiff doing well, had good holidays, bipolar in

full remission on January 24, 2014; R. 534, 535, 538, bipolar in full remission, Plaintiff

doing well, no medication side effects, no agitation on April 29, July 22, and October 14,

2014; R. 534, bipolar in full remission, no medication side effects on February 5, 2015;




                                             17
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 18 of 20 PageID #:735




and R. 536-37, 550-51, 584-88, Plaintiff doing well and bipolar in remission on April 23,

2015, July 29, 2015, October 20, 2015, January 20, 2016, April 13, 2016, July 13, 2016,

October 20, 2016, January 10, 2017, and April 4, 2017). In light of these extensive and

clear records, there was no reason for the ALJ to recontact Dr. Gokhale for further

information. Britt, 889 F.3d at 427.

       Tellingly, Plaintiff does not address these records from Dr. Gokhale but instead

observes generally that “a person can have a condition that is both ‘stable’ and disabling

at the same time.” (Doc. 19, at 11) (quoting Hemminger v. Astrue, 590 F. Supp. 2d 1073,

1081 (W.D. Wis. 2008)). She also stresses that “the very nature of bipolar disorder is that

people with the disease experience fluctuations in their symptoms, so any single notation

that a patient is feeling better or has had a ‘good day’ does not imply that the condition

has been treated.” (Doc. 28, at 2) (quoting Scott, 647 F.3d at 740). The flaw in Plaintiff’s

argument is that she does not point to a single record indicating that she experienced any

problems or limitations related to bipolar disorder during the relevant period or beyond.

Compare Punzio, 630 F.3d at 710 (ALJ erred in rejecting treating psychiatrist’s opinion

where her treatment records showed the plaintiff routinely exhibited mental deficits

despite some more positive assessments at certain visits). In such circumstances, the

ALJ cannot be said to have “cherry-picked” evidence, as Plaintiff suggests. (Doc. 19, at

10).

       Also unavailing is Plaintiff’s assertion that the ALJ erred by failing to subpoena

records from Zenaida L. Vivar, M.D., the psychiatrist who treated Plaintiff from

approximately 2005 until she started seeing Dr. Gokhale in June 2008. (R. 45; Doc. 19,

at 10; Doc. 28, at 2). Plaintiff notes that she attempted to obtain the records herself but




                                            18
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 19 of 20 PageID #:736




Dr. Vivar would not release them to her. (R. 46). Subpoenas are appropriate when

“‘reasonably necessary for the full presentation of a case.’” Williams v. Colvin, No. 14 C

5075, 2015 WL 5227736, at *3 (N.D. Ill. Sept. 4, 2015) (quoting Butera v. Apfel, 173 F.3d

1049, 1057 (7th Cir. 1999)). “The party requesting the subpoena must ‘state the important

facts that the witness or document is expected to prove; and indicate why these facts

could not be proven without issuing a subpoena.’” Ellsworth v. Berryhill, No. 15 C 10268,

2017 WL 3978188, at *5 (N.D. Ill. Sept. 11, 2017) (quoting Butera, 173 F.3d at 1057).

       Here, there is no evidence that Plaintiff, who was represented by counsel, ever

requested that the ALJ subpoena records from Dr. Vivar. Moreover, Dr. Vivar did not see

Plaintiff for a year and a half prior to the January 12, 2010 alleged disability onset date,

and the ALJ had access to all of Dr. Gokhale’s records covering the relevant period and

beyond (June 2008 through March 2017). It is thus not at all clear why the missing

records have any bearing on the ALJ’s decision, and Plaintiff does not provide any specific

analysis in that regard.   Plaintiff’s related argument concerning a subpoena for her

hospital records is similarly unpersuasive. Plaintiff testified that she was hospitalized in

2006 at Palos Heights Hospital and in 2010 at Christ Hospital. (R. 45-46). Again, Plaintiff

does not claim that she asked the ALJ to subpoena those records. Nor has she provided

any details regarding those hospitalizations, or explained how the records are important

to proving her case. Notably, Plaintiff testified that she probably had the hospital records

in her possession at one time but “didn’t think that [the ALJ] wanted them.” (R. 47). And

regardless of what may appear in the hospital records, the records from Dr. Gokhale

throughout 2010 and afterwards all show that Plaintiff was doing well with no complaints.




                                            19
   Case: 1:18-cv-07423 Document #: 33 Filed: 05/26/20 Page 20 of 20 PageID #:737




       Once again, Plaintiff is left with subjective statements regarding her symptoms. In

her October 22, 2015 Function Report, Plaintiff stated that she does not deal with stress

or handle changes in routine well, and she suffers from anxiety attacks, fear of crowded

places, and depression. (R. 223). Plaintiff’s husband made similar claims about his wife

in his October 20, 2015 Third-Party Function Report. (R. 212). The ALJ reasonably

discounted these statements because they are inconsistent with medical records

repeatedly showing that Plaintiff’s bipolar symptoms were controlled with medication, and

that the condition was in remission from October 2013 onward. (R. 84, 86). As the ALJ

noted, Plaintiff never had any abnormal mental exams, required minimal treatment, and

engaged in a variety of daily activities that undermined her claims of disabling symptoms.

(R. 86). See Jones, 623 F.3d at 1161.

       Viewing the record as a whole, the ALJ’s determination that Plaintiff’s bipolar

disorder was not a severe impairment at any time prior to the December 31, 2013 DLI is

supported by substantial evidence. Plaintiff’s request that the case be remanded for

further consideration of this issue is denied.

                                      CONCLUSION

       For the reasons stated above, Plaintiff’s request to reverse or remand the ALJ’s

decision is denied, and the Commissioner’s motion for summary judgment [23] is granted.

The Clerk is directed to enter judgment in favor of the Commissioner.

                                                  ENTER:



Dated: May 26, 2020                               _____________________________
                                                  SHEILA FINNEGAN
                                                  United States Magistrate Judge




                                             20
